Citation Nr: 0019086	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-08 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating for bilateral hearing loss, 
initially rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's bilateral hearing loss is manifested by an 
average 61.25 puretone decibel loss coupled with speech 
recognition of 80 percent (Level IV hearing loss) in the 
right ear, and an average 57.5 puretone decibel loss coupled 
with speech recognition of 76 percent (Level IV hearing loss) 
in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.85, 
Diagnostic Code 6100, Tables VI and VII (1999); 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6101, Tables VI and VII 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's appeal of the assignment of an initial rating 
for bilateral hearing loss is an original claim that was 
placed in appellate status by a notice of disagreement 
expressing disagreement with an initial rating award.  An 
appeal from an award of service connection and initial rating 
is a well-grounded claim as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In regard to 
this claim, the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for the disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board is also satisfied that all relevant 
evidence has been obtained and properly developed, and that 
no further assistance to the veteran is required to fulfill 
the duty to assist.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1. 

The veteran's bilateral hearing loss was initially rated as 
10 percent disabling.  During the pendency of the veteran's 
appeal, VA promulgated new regulations amending the rating 
criteria for hearing impairment, effective June 10, 1999.  
See 64 Fed. Reg. 25,202 - 25,210 (codified at 38 C.F.R. pt. 
4).  Generally, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The Board notes 
that the RO considered the amendments to the regulations in 
its September 1999 supplemental statement of the case, such 
that the veteran is not prejudiced by the Board's current 
consideration of his claim. Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  In any event, after careful review of 
the regulations in question, the Board finds that the changes 
are not significant to this particular veteran's claim and 
that the amended regulation is not more favorable to the 
veteran than the previous version in effect when he filed his 
claim in February 1998.

In rating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the Rating 
Schedule to the numeric designation assigned after 
audiometric ratings are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability ratings range from noncompensable (zero percent) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  The Rating 
Schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.87) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the vertical 
row appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
The percentage rating is found from Table VII (in 38 C.F.R. 
§ 4.87) by intersecting the vertical row appropriate for the 
numeric designation for the ear having the better ear and the 
horizontal column appropriate to the numeric designation 
level for the ear having the poorer hearing.  See 38 C.F.R. 
§§ 4.85(b), 4.87 (1997-1999).

The evidence for consideration in rating the veteran's 
hearing loss consists of a March 1998 VA outpatient 
audiological evaluation and an October 1998 VA audiological 
examination.  The audiological evaluation performed in March 
1998 recorded pure tone thresholds, in decibels, as 70 for 
the right ear and 60 for the left ear, and assessed the 
veteran with mild to profound sensorineural hearing loss of 
both ears.

On the VA audiological examination performed in October 1998, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
65
65
60
LEFT
40
65
60
65

The average puretone threshold was 61.25 for the right ear 
and 57.5 for the left ear.  
Speech recognition scores were 80 percent for the right ear 
and 76 percent for the left ear.

Applying this evidence to Table VI, the results of the March 
1998 and October 1998 examination yield a numeric designation 
of Level IV for both ears.  When those values are applied to 
Table VII they yield a 10 percent rating.  As such, the Board 
finds that the criteria for a compensable disability rating 
for bilateral hearing loss have not been met for any period 
of time during the pendency of the veteran's appeal of the 
assignment of an initial rating for bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.85, Diagnostic Code 6100, Tables VI and VII (1999); 38 
C.F.R. §§ 4.85, 4.87, Diagnostic Code 6101, Tables VI and VII 
(1997).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran as required by the holding of the court 
in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (1999).  
The Board, as did the RO, finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular Rating Schedule standards."  38 C.F.R. § 3.321(b)(1) 
(1999).  In this regard, the Board finds that there has been 
no assertion or showing by the veteran that his bilateral 
hearing loss has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for an assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 10 percent for bilateral 
hearing loss is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

